In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont
                              ____________________

                               NO. 09-15-00518-CR
                              ____________________

                 JOHNATHAN LIVINGSTON GREER, Appellant

                                         V.

                  THE STATE OF TEXAS, Appellee
_________________________________        ______________________

              On Appeal from the Criminal District Court
                       Jefferson County, Texas
                       Trial Cause No. 13-16614
____________________________________________                        ____________

                           MEMORANDUM OPINION

      Pursuant to a plea bargain agreement, Johnathan Livingston Greer 1 pleaded

guilty to burglary of a habitation. The trial court found the evidence sufficient to

substantiate Greer’s guilt, deferred further proceedings, and placed Greer on

community supervision for ten years and assessed a fine of $500. The State later

filed a motion to revoke Greer’s community supervision, alleging five violations of

the conditions of his community supervision. Greer pleaded “true” to two

      1
          Johnathan Livingston Greer is also known as Johnathon Levington Greer.
                                          1
violations of his community supervision. After hearing evidence regarding the

State’s allegation that Greer committed the offense of robbery while on community

supervision, the trial court found that Greer had violated the conditions of his

community supervision, adjudicated Greer’s guilt for burglary of a habitation,

revoked Greer’s community supervision, and sentenced Greer to twenty years in

prison.

      Greer’s appellate counsel filed a brief that presents counsel’s professional

evaluation of the record and concludes the appeal is frivolous. See Anders v.

California, 386 U.S. 738 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978). On May 20, 2016, we granted an extension of time for Greer to file a pro se

brief. We received no response from Greer. We have determined that Greer’s

appeal is wholly frivolous. We have independently reviewed the clerk’s record and

the reporter’s record, and we agree with counsel’s conclusion that no arguable

issues support Greer’s appeal. Therefore, we find it unnecessary to order

appointment of new counsel to re-brief the appeal. Compare Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991). We affirm the trial court’s judgment. 2




      2
        Greer may challenge our decision in this case by filing a petition for
discretionary review. See Tex. R. App. P. 68.
                                        2
      AFFIRMED.


                                           ______________________________
                                                  STEVE McKEITHEN
                                                      Chief Justice


Submitted on August 24, 2016
Opinion Delivered August 31, 2016
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.




                                       3